                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

TARVISIUM HOLDINGS, LLC, et al.,                      )
                                                      )
                       Plaintiffs,                    )
                                                      )
       v.                                             )       Case No. 4:19-CV-0086-DGK
                                                      )
DUKAT, LLC, et al.,                                   )
                                                      )
                       Defendants.                    )

 PLAINTIFFS’ BRIEF ON THE APPLICATION OF THE AUTOMATIC STAY AS TO
                   THE NON-DUKAT, LLC DEFENDANTS

                                     Procedural Background

       1.      Defendant Dukat, LLC (“Dukat”) filed its Suggestions of Bankruptcy on July 16,

2021 (ECF No. 240). Plaintiffs have acknowledged that Dukat filed for bankruptcy protection in

various briefings since that time (ECF Nos. 241 and 242) and that Dukat’s filing automatically

stayed this litigation as to it. (ECF No. 245). Plaintiffs’ position regarding the application of the

automatic stay as to Dukat in this litigation remains unchanged.

       2.      Notwithstanding that it filed its Suggestions of Bankruptcy, Dukat thereafter

continued to participate in this litigation by making various filings with this Court. See ECF Nos.

243 and 244.

       3.      Similarly, the non-Dukat Defendants Elliott Kattan, Mourad Kattan, Benjamin

Schwartz and 36Lower, Inc. (referred to herein collectively as the “Non-Debtor Defendants”)

have made similar filings after Dukat filed its Suggestions of Bankruptcy. See ECF Nos. 243, 244

and 246.

       4.       However, and to date, none of the Defendants have argued for or even suggested

that this Court should stay the entire case in light of Dukat’s bankruptcy filing.



                                                  1

           Case 4:19-cv-00086-DGK Document 252 Filed 07/30/21 Page 1 of 6
        5.      Dukat has requested that the automatic stay be extended to Elliott and Mourad

Kattan in the New Jersey bankruptcy case. That issue is set for hearing on August 17, 2021.

                                              Authority

        6.      Upon a debtor’s filing of a bankruptcy petition, the automatic stay operates to stay,

among other things, “the commencement...of a judicial, administrative, or other action or

proceeding against the debtor that was or could have been commenced before the commencement

of the case....” 11 U.S.C. § 362(a)(1). It also stays all actions “to collect, assess, or recover a claim

against the debtor that arose before the commencement of the case under the title.” 11 U.S.C. §

362(a)(6) (emphasis added). “The purpose of the automatic stay, in addition to protecting the

relative position of creditors, is to shield the debtor from financial pressure during the pendency

of the bankruptcy proceeding.” In re Triad Construction Co., Inc., 545 B.R. 597 (Bankr.W.D.Mo.

2016), citing Winters By and Through McMahon v. George Mason Bank, 94 F.3d 130, 133 (4th

Cir.1996) (citation omitted). Thus, the purpose of the automatic stay is two-fold: to preserve the

relative positions and rights of creditors as established by the Bankruptcy Code and to protect the

debtor, individually, from collection activities. Id.

        7.      “However, “[N]othing in the legislative history counsels that the automatic stay

should be invoked in a manner which would advance the interests of some third party, such as the

debtor’s codefendants, rather than the debtor or its creditors.” In re Triad, 55 B.R. at 603. “[I]t

would distort congressional purpose to hold that a third party solvent co-defendant should be

shielded against his creditors by a device intended for the protection of the insolvent debtor” and

creditors thereof. Id.

        8.      Extension of an automatic stay to a debtor’s co-defendants is only proper in unusual

circumstances. Sav-A-Trip, Inc. v. Belfort, et al., 164 F.3d 1137 (8th Cir. 1999); see also Incredible



                                                   2

         Case 4:19-cv-00086-DGK Document 252 Filed 07/30/21 Page 2 of 6
Pizza Franchise Group, LLC v. KJM Properties & Investments, LLC, 2012 WL 13027426 (W.D.

Mo. 2012). In fact, the automatic stay in not available to non-bankruptcy defendants “even if they

are in a similar legal or factual nexus with the debtor.” Croyden Assocs. v. Alleco, Inc., 969 F.2d

675, 676 (8th Cir.1992), citing Maritime Elec. Co. v. United Jersey Bank, 959 F.2d 1194, 1205

(3d Cir.1992). See also Fortier v. Dona Anna Plaza Partners, 747 F.2d 1324, 1330 (10th Cir.

1984) (nothing in section 362 purports to extend automatic stay to claims against debtor’s solvent

co-defendants).

       9.      Unusual circumstances may exist when there is such identity between a debtor and

a third party that judgment against a non-debtor would be binding upon a debtor. In re Triad, 55

B.R. at 604, citing In re Rubenstein, 105 B.R. 198, 201–202 (Bankr.D.Conn.1989); see also

General Dynamics Corp. v. Veliotis (In re Veliotis), 79 B.R. 846, 848 (Bankr.E.D.Mo.1987). The

fact that Plaintiffs are Debtor’s owners does not provide such identity of interest that they falls

within the ambit of § 362(k) in this instance. Id.

       10.     11 U.S. Code § 105(a), § 362(d) and Federal Rules of Bankruptcy Procedure Rule

4001 confer exclusive jurisdiction to extend the automatic stay to the bankruptcy court.

                                            Argument

       11.     Plaintiffs respectfully suggest that the bankruptcy court in the Dukat bankruptcy

proceeding has the exclusive jurisdiction to extend the automatic stay to any non-debtors pursuant

to 11 U.S. Code § 105(a), § 362(d) and Federal Rules of Bankruptcy Procedure Rule 4001, and

that this Court should defer to same.

       12.     Regardless, this Court should not take any action to stay this litigation as to the

Non-Debtor Defendants as no unusual circumstances exist warranting the extraordinary remedy

of extending the automatic stay. Plaintiffs’ claims in this litigation against the Non-Debtor



                                                 3

         Case 4:19-cv-00086-DGK Document 252 Filed 07/30/21 Page 3 of 6
Defendants are clearly independent of Dukat’s bankruptcy, do not involve Dukat’s property or an

interest in Dukat’s bankruptcy estate, and will not affect the bankruptcy estate’s administration -

which is advancing accordingly.

       13.     Even with the automatic stay applying to Dukat, a significant amount of this

litigation still survives, including claims by Plaintiffs and counterclaims by the Non-Debtor

Defendants.

       14.     All of these claims can proceed to trial in December 2021 without the involvement

of Dukat. According to Dukat’s bankruptcy filings, Defendants Elliott and Mourad Kattan are the

only current members of Dukat. If there is any concern by this Court that Dukat’s interests in the

bankruptcy proceeding could be adversely affected by evidence or judgments in this case, the

Kattans can certainly protect Dukat’s interests here. And, Dukat has not even asserted any

adversarial claims in the bankruptcy case relating to the sale of the Essential Hardware business

against any Plaintiff. Accordingly, there is absolutely no risk of duplication or inconsistent

judgments as between this case and Dukat’s bankruptcy case.

       15.     Although Elliott and Mourad Kattan are members of Dukat, the fact that they are

the debtor’s owners does not alone provide such an identity of interest that they would fall within

the ambit of §362. General Dynamics Corp., 79 B.R. at 848. Any judgment taken by Plaintiffs

against them would be against them individually, and not binding on Dukat. The tort claims alleged

against Elliott and Mourad Kattan relate to their individual acts of fraud, negligence and tortious

interference – separate and apart from the contractual claims against Dukat which are stayed. The

mere fact that the Kattans may be in a similar legal or factual nexus with Dukat is not enough to

avail them of Dukat’s automatic stay. Croyden Assocs., 969 F.2d at 676.




                                                4

        Case 4:19-cv-00086-DGK Document 252 Filed 07/30/21 Page 4 of 6
       16.     Defendants Schwartz and 36Lower, Inc.’s nexus with Dukat is even more removed.

Neither Mr. Schwartz nor 36Lower, Inc. are owners/members of Dukat. The claims against them

are again separate and apart from Plaintiffs’ claims against Dukat and the Kattans. Accordingly,

there is absolutely no basis why any of these solvent Non-Debtor Defendants should be shielded

from Plaintiffs’ claims and receive the benefit of Dukat’s automatic stay.

       17.     Finally, staying this entire case would cause extreme prejudice to Plaintiffs. This

action was filed in February 2019 – almost 2 ½ years ago. All along the way, Defendants have

dragged their feet during the discovery process, flaunted Court orders, and needlessly protracted

this litigation causing Plaintiffs to incur unnecessary costs. As a result, the Court has sanctioned

Defendants repeatedly for their conduct. Many viable, important claims still remain against the

Non-Debtor Defendants notwithstanding Dukat’s bankruptcy filing. If the Court were to extend

Dukat’s automatic stay to the Non-Debtor Defendants, Plaintiffs may never see their day in Court

and the Non-Debtor Defendants would benefit from the protection afforded by Dukat’s automatic

stay without having themselves declared for bankruptcy. Accordingly, the Court should not extend

Dukat’s automatic stay to the Non-Debtor Defendants, and otherwise defer such a decision to the

Dukat bankruptcy court.




                                                 5

         Case 4:19-cv-00086-DGK Document 252 Filed 07/30/21 Page 5 of 6
                                         Respectfully submitted:

                                         ROUSE FRETS WHITE GOSS
                                         GENTILE RHODES, P.C.

                                         /s/ R. Todd Ehlert
                                         R. TODD EHLERT                     MO #51853
                                         BRETT C. RANDOL                    MO #57699
                                         JOEL H. DRISKELL                   MO #70552
                                         5250 W. 116th Place, Suite 400
                                         Leawood, Kansas 66211
                                         Telephone: (913) 387-1600
                                         Facsimile: (913) 928-6739
                                         tehlert@rousepc.com
                                         brandol@rousepc.com
                                         hdriskell@rousepc.com
                                         Attorneys for Plaintiffs


                             CERTIFICATE OF SERVICE

       The undersigned hereby confirms that on this 30th day of July, 2021, a copy of the
foregoing was filed via the Court’s electronic filing system, and a copy was mailed to the
following:

      Elliott Kattan
      28 Old Farm Road
      Oakhurst, NJ 07755

      Mourad Kattan
      15 Old Farm Road
      Oakhurst, NJ 07755

      Benjamin Schwartz
      37 Herrick Avenue
      Teaneck, NJ 07666

      36Lower, Inc.
      180 Talmadge Road, Ste. 509
      Edison, NJ 08817



                                         /s/ R. Todd Ehlert
                                         Attorney for Plaintiffs



                                            6

        Case 4:19-cv-00086-DGK Document 252 Filed 07/30/21 Page 6 of 6
